Citation Nr: 1224342	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-22 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for service-connected status post left ankle fracture (left ankle disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1989 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a Veteran of the evidence necessary to substantiate a claim and requires VA to assist a Veteran in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the Veteran a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  

Here, the Board finds that an additional VA examination is warranted.  Although the Veteran was provided a VA examination in December 2008, written statements submitted in April 2009 and June 2009 show that the Veteran has subsequently complained of weakness, heat, giving way, lack of endurance, and locking of his left ankle.  In his June 2009 Substantive Appeal, the Veteran also reported limitation of motion of the left ankle while walking, climbing stairs, and working.  To the extent that the Veteran is asserting that his service-connected left ankle condition has worsened since he was last examined by VA in December 2008, a new examination is necessary to evaluate the current severity of his ankle disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (finding that " '[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, [ ] VA must provide a new examination' to fulfill its duty to assist" (quoting Olson v. Principi, 3 Vet. App. 480, 482 (1992))); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim for an increased rating, the Board erred by relying on a 23-month-old examination where the appellant submitted evidence to indicate that there had been a material change in his disability since that examination); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  Therefore, the Board finds that the issue should be remanded for a contemporaneous and thorough VA examination.  See also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

Accordingly, the case is REMANDED for the following actions:

1. Associate all VA records dated from December 2008 to the present with the claims file.  

2. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected status post left ankle fracture.  Both the paper claims file and any relevant medical records contained in Virtual VA should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  

Any tests and studies deemed helpful by the examiner should be conducted.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has any limitation of motion of the left ankle.  
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  38 C.F.R. 
§ 4.1 (2011).

3.  When the development requested has been completed, the claim for entitlement to an initial compensable rating for status post left ankle fracture should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


